Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
	Claims 1, 15, 16, 18, 19, 28, 35-37, 40 and 95-97 are pending.
	Claims 1, 15, 16, 18, 19, 28, 35-37, 40 and 95-97 are allowed.
	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephonic communication and an email communication with Brendan Jones, FOLEY HOAG, LLP, on 15 October 2021.  The authorization was given without traverse.

The application has been amended as follows:
In the Claims:
	Claim 1, line 1, replace “a bacterial composition” with --a therapeutically effective dose of a bacterial composition--;

Examiner’s Comment
Claim Rejections- 35 U.S.C. §112
The rejection of Claims 1, 13, 15, 16, 18, 19, 28, 35-37, 40 and 95-97 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the scope of enablement requirement, in the Non-Final Office Action mailed 21 June 2021, is withdrawn in view of Applicants' amendment received 13 September 2021.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
As the result of the decision issued from the Pre-Appeal Brief Conference mailed 17 May 2021, the prior art rejections were withdrawn in the Non-Final Office Action mailed 21 June 2021, and a 35 USC 112(a) scope of enablement rejection cited. In response to this Office Action, Applicant amended independent claim 1 to recite the species election of psoriasis, as the disorder to be treated, for which the Examiner had not found substantive prior art references; hence, the withdrawal of the 35 USC 103 rejection.

It is noted that Applicant has perfected the deposit of claimed strain Lactococcus lactis cremoris Strain A (ATCC Deposit Number PTA-125368). Refer to the instant specification (pg. 24, para. [0062] thru [0063]) for strain information and accessibility assurances according to 37 CFR 1.14 and 35 USC 122.


	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651